DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application is a continuation of PCT/EP2018/060164 filed on April 20, 2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 6, 2019, September 9, 2019 and January 14, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 with the important feature being “the shielding body is a metallic wire cage or trough, the cooling channel is a metallic 

Closest Prior Art:

Geise (DE 2015205591 A1) teaches a housing (10) for an electric or electronic device, comprising: a cup-shaped, plastic housing case (10); a cooling channel (18) guided in the housing case (10) for fluid cooling (paragraph [0001]) of an electric or electronic device situated in an interior of the housing case (10); a planar shielding body (26) integrated into the housing case (10) and traversing walls of the housing case (10, figure 1B) for shielding from electromagnetic radiation (paragraph [0039]); and wherein the shielding body (26) is a metallic wire cage or trough (metal fibers/mesh, paragraphs [0039-0040]), and the cooling channel (18) and the shielding body (26) is extrusion-coated with a plastic or encapsulated in a plastic to form the housing case (10).

Hirashima (US 2011/0261531) teaches pipes (12) attached to the ends of the coolant channel (5).
Neither Geise nor Hirashima teach the cooling channel is a metallic tubing, the shielding body and the cooling channel are connected to form a frame-like, pre- assembled assembly.


Therefore claims 1-11 are allowed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/KRYSTAL ROBINSON/Examiner, Art Unit 2847